EXHIBIT 99.1 News Release For Information Contact: Derek P. Schmidt,Vice President,Corporate Finance(563) 272-7344 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION ANNOUNCES RESULTS IN LINE WITH GUIDANCE FOR FOURTH QUARTER AND YEAR-END FISCAL 2012 MUSCATINE, Iowa (February 5, 2013) – HNI Corporation (NYSE: HNI) today announced sales of $527.5 million and net income of $17.6 million for the fourth quarter ended December 29, 2012.Net income per diluted share for the quarter was $0.39 or $0.40 on a non-GAAP basis when excluding restructuring and transition costs.For fiscal year 2012, the Corporation reported sales of $2.0 billion, a 9.3 percent increase from prior year, and net income of $49.0 million, a 6.5 percent increase from prior year.Net income per diluted share for the year was $1.07 or $1.13 on a non-GAAP basis when excluding restructuring and transition costs. Fourth Quarter and FY'12 Summary Comments "We continue to compete well in our markets and delivered solid results for the fourth quarter and full year 2012 in a challenging environment.Our growth investments delivered top-line improvement in the quarter despite considerable economic uncertainty, and outstanding working capital management drove significant cash generation.Office furniture sales growth was led by a solid increase in our supplies-driven business.Continued strong profit growth in our hearth business was led by substantial growth in the new construction channel and strong operational execution.We enter 2013 financially strong, competitively well positioned, and focused on delivering profitable growth," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Fourth Quarter – GAAP Financial Measures Dollars in millions except per share data Three Months Ended Percent Change 12/29/2012 12/31/2011 Net sales $ $ % Gross margin $ $ % Gross margin % % % SG&A $ $ % SG&A % % % Operating income $ $ % Operating income % % % Net income attributable to HNI Corporation $ $ -3.0 % Earnings per share attributable to HNI Corporation – diluted $ $ -2.5 % · Consolidated net sales increased $27.3 million or 5.5 percent from the prior year quarter to $527.5 million.Acquisitions contributed $10.0 million of sales, or 2.0 percent sales growth. · Gross margins were 0.4 percentage points lower than prior year quarter primarily due to unfavorable mix, investments to improve operations, new product ramp-up and impact of acquisitions offset partially by higher volume and lower material costs. · Total selling and administrative expenses, including restructuring charges, increased 5.0 percent due to volume related expenses, investments in growth initiatives and the impact of acquisitions. · The Corporation's fourth quarter results included $1.1 million of restructuring and transition costs of which $0.3 million were included in cost of sales.These included costs associated with previously announced shutdown and consolidation of office furniture manufacturing locations.Included in the fourth quarter of 2011 were $1.1 million of restructuring and transition costs net of a non-operating gain on the sale of property. · The provision for income taxes for fourth quarter 2012 reflects an effective tax rate of 37.6 percent compared to 33.8 percent in the prior year quarter.The increase is due to the research tax credit being extended in 2013 and other permanent differences. Fourth Quarter – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Dollars in millions except per share data Three Months Ended 12/29/2012 Three Months Ended 12/31/2011 Gross Profit SG&A Operating Income EPS Gross Profit SG&A Operating Income EPS As reported (GAAP) $ % of net sales % Restructuring and impairment - $ ) $ ) $ $ Transition costs $ $ ) $ $ $ - $ $ Non-operating gain - $ $ ) $ ) Results (non-GAAP) $ % of net sales % Full Year – GAAP Financial Measures Dollars in millions except per share data Twelve Months Ended Percent Change 12/29/2012 12/31/2011 Net sales $ $ % Gross margin $ $ % Gross margin % % % SG&A $ $ % SG&A % % % Operating income $ $ % Operating income % % % Net income attributable to HNI Corporation $ $ % Earnings per share attributable to HNI Corporation – diluted $ $ · Net sales increased $170.6 million, or 9.3 percent, to $2.0 billion compared to $1.8 billion for the prior year.Acquisitions contributed $93.0 million, or 5.1 percent sales growth. · Gross margins were 0.5 percentage points lower than prior year due to unfavorable mix, investments to improve operations, new product ramp-up and impact of acquisitions offset partially by increased volume, better price realization and lower material costs. · Total selling and administrative expenses as a percent of net sales, including restructuring charges, improved 0.4 percentage points due to higher volume partially offset by investments in growth initiatives and costs associated with acquisitions.Included in 2012 were $3.0 million of restructuring and transition charges compared to $3.3 million in 2011. · The provision for income taxes for 2012 reflects an effective tax rate of 37.7 percent compared to 34.8 percent in 2011.The increase is due to the research tax credit being extended in 2013 and other permanent differences. Cash flow from operations for the year was $144.8 million compared to $134.3 million in 2011.Capital expenditures were $60.3 million in 2012 compared to $31.1 million in 2011.The Corporation completed the acquisition of BP Ergo, a leading manufacturer and marketer of office furniture in India. Full Year – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Dollars in millions except per share data Twelve Months Ended 12/29/2012 Twelve Months Ended 12/31/2011 Gross Profit SG&A Operating Income EPS Gross Profit SG&A Operating Income EPS As reported (GAAP) $ % of net sales % Restructuring and impairment $ $ ) $ ) $ $ Transition costs $ $ ) $ $ $ - $ $ Non-operating gains - $ $ ) $ ) Results (non-GAAP) $ % of net sales % Office Furniture – GAAP Financial Measures Dollars in millions Three Months Ended Percent Change Twelve Months Ended Percent Change 12/29/2012 12/31/2011 12/29/2012 12/31/2011 Sales $ $ % $ $ % Operating profit $ $ -27.0
